Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 033; 777.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (CN 101812404 A), herein referred to as Hui, in view of Medoff et al. (US 2011/0177558 A1), herein referred to as Medoff, and Wang et al. (US 2010/0267142 A1), herein referred to as Wang.
Regarding claim 1, Hui teaches a large cell fluidized bed cell reactor comprising a water inlet hose (106), a backflow hose (108), a cell culture tank (100), a culture tank base (102), a backflow pipe (86), a water inlet pipe (87), a reactor tray (bottom of reactor assembly, shown in Fig. 1), wherein the cell culture tank is provided in the culture tank base, and the culture tank base is mounted on the reactor tray (Fig. 1; Paragraphs [0025]-[0027]).
Hui fails to explicitly teach an embodiment comprising a separate agitator tank. Medoff, however, teaches an apparatus for feedstock saccharification (Paragraph [0011]), comprising an agitator tank body (404), an agitator tank base, a water inlet hose (fluid connection to 412), a backflow silicone hose (fluid connection to 408), a cell culture tank (402), a backflow pipe (408), a water inlet pipe (412), an agitator (401), and a tube support plate (Fig. 6; Fig. 7; Paragraphs [0065]-[0068]), wherein the agitator tank body (404) is provided in the agitator tank base, the agitator tank base is connected to an agitator tray of the agitator, the agitator is mounted on the reactor tray (Fig. 6; Fig. 7); a central hopper (422) is provided in the agitator tank body, and a fluid-guiding pipe is disposed at an upper portion of the agitator tank body, an inlet of the fluid-guiding pipe is connected to an inner wall of the agitator 
	Neither Hui nor Medoff teaches the water inlet hose or the backflow hose being explicitly made of a silicone material. Wang, however, teaches a scalable packed-bed cell culture device (Abstract), wherein all fluid connections are made of silicone tubing (Paragraph [0050]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hui to include the separate agitator and hopper taught by Medoff to improve the dispersion of solid materials through the culture liquid and increase throughput (Medoff, Paragraph [0007]). Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the silicone tubing taught by Wang in the described apparatus, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Please see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (MPEP 2144.07) for more details.
Regarding claim 2, Hui teaches the bioreactor as previously described, but fails to explicitly teach an embodiment comprising a separate agitator tank. Medoff, however, teaches an apparatus for feedstock saccharification (Paragraph [0011]), wherein the agitator tank body is in the shape of a 
Medoff does not explicitly teach the angle of the agitator tank body. However, one having ordinary skill in the art would understand that the speed and manner in which materials are expelled from the hopper and the agitator body are directly correlated to the half cone angle of these components. As such, the half cone angle proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize the half cone angle of the hopper and agitator to optimize the dispersal of the bulk materials. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
Regarding claim 3, Hui teaches the bioreactor as previously described, but fails to explicitly teach an embodiment comprising a separate agitator tank. Medoff, however, teaches an apparatus for feedstock saccharification (Paragraph [0011]), wherein the agitator tank body has a tank cover with a water inlet (Fig. 6; Paragraphs [0066]-[0067]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hui to include the tank cover and water inlet described by Medoff to deliver a substantially homogenous dispersion to the culture tank (Medoff, Paragraph [0067]).
Regarding claim 4, Hui teaches the bioreactor as previously described, wherein the cell culture tank (100) has a bottom truncated portion and an upper truncated cone portion, and has a first cylindrical portion between the bottom truncated cone portion and the upper truncated cone portion, 
Regarding claim 5, Hui teaches the bioreactor as previously described, wherein a small head end of the top portion of the cell culture tank is connected to an inlet end of the backflow pipe (Fig. 1); and the bottom truncated cone portion of the cell culture tank is connected to a lower end of the water inlet pipe along its own tangential direction (Fig. 1).
Hui fails to explicitly teach an embodiment wherein the lower ends of the silicone hoses are connected to an upper or outlet end of the pipes. Medoff, however, teaches an apparatus for feedstock saccharification (Paragraph [0011]), wherein an outlet end of the backflow pipe is connected to a lower end of the backflow silicone hose (Fig. 6); and an upper end of the water inlet pipe is connected to a lower end of the water inlet silicone hose (Fig, 6).
Neither Hui nor Medoff teach the water inlet hose or the backflow hose being explicitly made of a silicone material. Wang, however, teaches a scalable packed-bed cell culture device (Abstract), wherein all fluid connections are made of silicone tubing (Paragraph [0050]).
	It would have been obvious to one having ordinary skill in the art to modify the teachings of Hui to include the fluid connection points described by Medoff to ensure the fluid moves in the desired path through the reactor (Medoff, Paragraph [0067]). Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the silicone tubing taught by Wang in the described apparatus, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Please see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (MPEP 2144.07) for more details.
Regarding claim 6, Hui teaches the bioreactor as previously described, wherein a truncated cone-shaped filter screen (112) is provided in the cell culture tank (100), and the truncated cone-shaped 
Regarding claim 7, Hui teaches the bioreactor as previously described, wherein the bottom truncated cone portion and the upper truncated cone portion of the cell culture tank (100), and the truncated cone-shaped filter screen (112) all have a half cone angle of 25 degrees to 60 degrees (Claim 3; Paragraph [0029]). Moreover, one having ordinary skill in the art would understand that the speed and manner in which materials are expelled from the cell culture tank and filter screen are directly correlated to the half cone angle of these components. As such, the half cone angle proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize the half cone angle of the cell culture tank and filter screen to optimize the dispersal of the bulk materials. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
Regarding claim 8, Hui teaches the bioreactor as previously described, wherein the top portion of the cell culture tank has a tank cover with an inlet and an outlet, and the tank cover is sealingly connected with a flange at an edge of a top end of the cell culture tank (Paragraph [0025]; Paragraph [0030]).
Regarding claim 10, Hui teaches the bioreactor as previously described, wherein the agitator tank body is in a shape of a truncated cone, with a half cone angle of 30 degrees to 42 degrees (Paragraph [0029]). Moreover, one having ordinary skill in the art would understand that the speed and manner in which materials are expelled from the agitator tank is directly correlated to the half cone angle of this component. As such, the half cone angle proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize 
Regarding claim 11. Hui teaches the bioreactor as previously described, wherein an area of a cross section of the upper truncated cone portion is enlarged gradually from bottom to top (Fig. 1).
Regarding claim 12, Hui teaches the bioreactor as previously described, wherein the bottom truncated cone portion and the upper truncated cone portion of the cell culture tank, and the truncated cone-shaped filter screen all have a half cone angle of 45 degrees to 60 degrees (Paragraph [0009]; Paragraph [0029]). Moreover, one having ordinary skill in the art would understand that the speed and manner in which materials are expelled from the cell culture tank and filter screen are directly correlated to the half cone angle of these components. As such, the half cone angle proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize the half cone angle of the cell culture tank and filter screen to optimize the dispersal of the bulk materials. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
Regarding claim 13, Hui teaches a method for culturing animal cells using the bioreactor as previously described, comprising the steps of: heating, after adding a culture solution to a static liquid level, the culture solution to 35.5-37°C (Claim 7; Paragraph [0041]); actuating an agitator, adding disinfected microcarriers to the culture solution in proportion, then inoculating active animal cells to the microcarriers (Claim 5; Paragraph [0039]); making the culture solution at the upper portion of the agitator tank body dissolve oxygen in an oxygen-dissolved area in an upper space of the agitator tank body, in the fluid-guiding pipe and in the central hopper, wherein the culture solution after dissolving 
	Regarding claim 14, Hui teaches the method as previously described, wherein in the process where the cell culture tank delivers nutrients and oxygen to the active animal cells, the microcarriers with the active animal cells are in a region between the bottom truncated cone portion of the cell culture tank and the truncated cone-shaped filter screen at an upper portion; and when the culture solution containing the dissolved oxygen and nutrients flows upward, nutrients and dissolved oxygen are delivered to the active animal cells in the microcarriers (Paragraph [0013]; Paragraph [0017]).
	Regarding claim 15, Hui teaches the method as previously described, wherein the microcarriers are microporous microcarriers or porous microcarriers having a weight and a shape, each of the microcarriers having a relatively downward settling rate in the culture solution (Claim 5; Paragraph [0039]); wherein when an upward flow rate of the culture solution and the downward settling rate of the microcarriers are relatively balanced, the microcarriers are balanced and do not move, instead of settling downward (Paragraph [0041]: microcarriers are suspended in culture solution); and when the upward flow rate of the culture solution is higher than an equilibrium value, the microcarriers flow upward together with the culture solution; when the upward flow rate of the culture solution is lower 
	Regarding claim 16, Hui teaches the method as previously described, wherein a diameter of a pore of the truncated cone-shaped filter screen is smaller than a diameter of each of the microcarriers (Paragraph [0013]). 
Regarding claim 17, Hui teaches the method as previously described, but fails to explicitly teach an embodiment comprising a separate agitator tank. Medoff, however, teaches a method and apparatus for feedstock saccharification (Paragraph [0004]; Paragraph [0011]), wherein the agitator tank body is in the shape of a truncated cone (Fig. 2A; Paragraph [0047]; Paragraph [0048]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hui to include the agitator tank body shape taught by Medoff to optimize speed and manner in which materials are expelled from the hopper and the agitator body.
Medoff does not explicitly teach the angle of the agitator tank body. However, one having ordinary skill in the art would understand that the speed and manner in which materials are expelled from the hopper and the agitator body are directly correlated to the half cone angle of these components. As such, the half cone angle proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize the half cone angle of the hopper and agitator to optimize the dispersal of the bulk materials. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 
Regarding claim 18, Hui teaches the method as previously described, but fails to explicitly teach an embodiment comprising a separate agitator tank. Medoff, however, teaches an apparatus for feedstock saccharification (Paragraph [0011]), wherein the agitator tank body has a tank cover with a water inlet (Fig. 6; Paragraphs [0066]-[0067]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hui to include the tank cover and water inlet described by Medoff to deliver a substantially homogenous dispersion to the culture tank (Medoff, Paragraph [0067]).
	Regarding claim 19, Hui teaches the method as previously described, wherein the cell culture tank has a bottom truncated cone portion and an upper truncated cone portion, and has a first cylindrical portion between the bottom truncated cone portion and the upper truncated cone portion, and a second cylindrical portion between the upper truncated cone portion and a top portion of the cell culture tank (Fig. 1; Paragraph [0009]; Paragraph [0011]; Paragraph [0025]).
Regarding claim 20, Hui teaches the method as previously described, wherein the top portion of the cell culture tank has a tank cover with an inlet and an outlet, and the tank cover is sealingly connected with a flange at an edge of a top end of the cell culture tank (Paragraph [0025]; Paragraph [0030]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hui, Medoff, and Wang, further in view of Broadley et al. (US 2010/0075405 A1), herein referred to as Broadley.
Regarding claim 9, Hui teaches the bioreactor as previously described, but fails to explicitly teach the presence of a heating rubber plate. Wang, however, teaches a scalable packed-bed cell culture device (Abstract) wherein an inner wall of the culture tank base (1013) is adhered with a heating plate (1014) (Fig. 1; Paragraph [0043]). Wang fails to teach the heating plate being made of rubber, but In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (MPEP 2144.07) for more details.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stephan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799